Case 8:21-cv-02137-VMC-SPF Document 1 Filed 09/07/21 Page 1 of 20 PageID 1




                 IN THE UNITED STATES DISTRICT COURT
             IN AND FOR THE MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

BOYAN SUBOTIC,

      Plaintiff,
                                                Case No.: 8:21-cv-2137
v.

JABIL, INC. a/k/a JABIL
CIRCUIT, INC., a Foreign Profit                       JURY TRIAL DEMANDED
Corporation,

      Defendant.
_____________________________/

                                    COMPLAINT

      Plaintiff Boyan Subotic (“Subotic” or “Plaintiff”), by and through undersigned

counsel, brings this Complaint against Jabil, Inc. a/k/a Jabil Circuit, Inc. (“the

Corporation” or “Defendant”), and states as follows:

                                   JURISDICTION

      1.     Plaintiff is an individual 18 years of age or older and is thus sui juris.

      2.     Subotic currently resides in Pinellas County, Florida, and did at all times

relevant to the allegations herein reside in Pinellas County, Florida.

      3.     The Corporation is a foreign profit corporation with its principal place of

business at 10560 Dr. Martin Luther King, Jr. Street North, St. Petersburg, Florida

33716.




                                       Page 1 of 17
    Case 8:21-cv-02137-VMC-SPF Document 1 Filed 09/07/21 Page 2 of 20 PageID 2




        4.    Subotic worked at the Corporation’s location in Pinellas County,

Florida.

        5.    Therefore, the events or transactions out of which this claim arose

occurred in Pinellas County, Florida.

                             JURISDICTION AND VENUE

        6.    This is an action under federal law, specifically, Title VII of the Civil

Rights Act of 1964, as amended (“Title VII”)1 and 42 U.S.C. § 1981.

        7.    Accordingly, this Court has federal question jurisdiction pursuant to 28

U.S.C. § 1331.

        8.    Subotic is also raising claims under state and local law, the Florida Civil

Rights Act of 1992, as amended (“FCRA”),2 and the Florida whistle-blower’s

protection act (“the FWA”).3

        9.    The claims that arise under state law arise out of the same nexus of

operative facts, and this Court therefore has supplemental jurisdiction over those

claims pursuant to 28 U.S.C. § 1367.

        10.   Venue is proper in the United States District Court, Middle District of

Florida, pursuant to 28 U.S.C. § 1391(b)(2) as the events or transactions out of which

this claim arose occurred in Pinellas County, which is located within the Middle

District of Florida.


1
  42 U.S.C. § 2000e et seq.
2
  Fla. Stat. § 760.01 et seq.
3
  Fla. Stat. § 448.101 et seq.

                                       Page 2 of 17
Case 8:21-cv-02137-VMC-SPF Document 1 Filed 09/07/21 Page 3 of 20 PageID 3




      11.     Thus, the Tampa Division is the proper division. M.D. Fla. Loc. R.

1.02(b)(4).

                            GENERAL ALLEGATIONS

      12.     Subotic began working for the Corporation in April of 2017.

      13.     Subotic performed work for the Corporation in Information Technology

Department.

      14.     Subotic’s performance had always met or exceeded expectations.

      15.     Subotic is of Serbian descent.

      16.     Upon information and belief, Subotic was the only individual employed

in the same capacity who was of Serbian origin.

      17.     Natasha Holton (“Holton”) was promoted in Subotic’s department on or

about June 1, 2020.

      18.     Upon Holton’s promotion, she began singling Subotic out and treating

him differently than co-workers who were not of Serbian origin.

      19.     For example, Subotic was written up twice (July 13 and July 20, 2020)

for issues that other non-Serbian individuals were not written up for.

      20.     Furthermore, negative comments were made about food that he had

brought in for the office to share, such as the food being too “ethnic.”

      21.     On the morning of July 31, 2020, Subotic reported what he reasonably

believed to be the discrimination to Deanna Doheny (“Doheny”) in the human

resources department and to his manager.



                                      Page 3 of 17
 Case 8:21-cv-02137-VMC-SPF Document 1 Filed 09/07/21 Page 4 of 20 PageID 4




        22.   Not only did the Corporation fail to take prompt, remedial action in

response to his report of discrimination/harassment, but the harassment intensified in

retaliation for his reports.

        23.   Every day that he went to work Subotic felt that he was under a

microscope, with other employees and supervisors looking for reasons to disparage his

work.

        24.   Subotic had been successfully performing his duties with the Corporation

for over three years, and then, as soon as Holton was promoted into a position to

discriminate against him, she did.

        25.   Subotic spoke with Doheny three more times, including August 12, 2020,

August, 14, 2020, and August 18, 2020 to discuss the discrimination and/or

harassment.

        26.   Subotic was informed during that final meeting that he was being

terminated.

        27.   As a direct and proximate result of the Defendant’s unlawful conduct,

described herein, Subotic has suffered, is suffering from, and is reasonably likely to

consider to suffer damages, including financial damages, emotional damages, loss of

the capacity to enjoy life, and others.

        28.   Subotic has had to retain undersigned counsel to protect his rights and is

therefore obligated to remit fees and costs for the same.




                                          Page 4 of 17
Case 8:21-cv-02137-VMC-SPF Document 1 Filed 09/07/21 Page 5 of 20 PageID 5




       29.   Subotic cross-filed a charge of discrimination as to his current claims with

the Equal Employment Opportunity Commission (“EEOC”), the Florida

Commission on Human Relations, and the Pinellas County Office of Human Rights.

(Exh. A.)

       30.   More than 180 days have passed since Subotic submitted his charge of

discrimination.

       31.   The EEOC issued its Dismissal and Notice of Rights and this suit is

timely filed within 90 days of Subotic’s receipt thereof. (Exh. B.)

       COUNT I (TITLE VII NATIONAL ORIGIN DISCRIMINATION)

       32.   Subotic reaffirms and realleges paragraphs 1-31, above.

       33.   The Corporation is and was all at all relevant times engaged in

an industry affecting commerce with fifteen or more employees for each working day

in each of twenty or more calendar weeks in the current or preceding calendar year.

       34.   Therefore, the Defendant is an “employer” within the meaning of Title

VII.

       35.   The Corporation has or had more than 500 employees in each of 20 or

more calendar weeks in the current or preceding calendar year.

       36.   Subotic was an “employee” of the Defendant within the meaning of Title

VII.

       37.   Subotic is in a protected class within the meaning of Title VII by virtue

of his national origin, Serbian.



                                      Page 5 of 17
Case 8:21-cv-02137-VMC-SPF Document 1 Filed 09/07/21 Page 6 of 20 PageID 6




       38.   Subotic was qualified to perform his job duties with the Defendant.

       39.   The Defendant took adverse employment actions against Subotic,

including disciplining him and terminating his employment.

       40.   Subotic’s national origin was, at minimum, a motivating factor in the

Defendant’s decision to take adverse actions against him, thereby treating him

differently than similarly situated non-Serbian employees.

       41.   By virtue of the actions described herein, the Defendant has violated Title

VII.

       WHEREFORE, Subotic demands that the Court enter judgment against

Defendant, and:

       a.    Direct the Defendant to make Subotic whole by providing him with back

pay;

       b.    Direct the Defendant to reinstate Subotic, or, if that is not feasible, award

him front pay;

       c.    Direct the Defendant to make Subotic whole by providing him with

compensation for mental anguish, emotional damages, loss of the capacity of

enjoyment of life, and humiliation;

       d.    Direct the Defendant to pay reasonable attorneys’ fees and costs

associated with prosecution of this lawsuit;

       e.    Award nominal damages;

       f.    Award punitive damages;



                                      Page 6 of 17
Case 8:21-cv-02137-VMC-SPF Document 1 Filed 09/07/21 Page 7 of 20 PageID 7




      g.       Grant whatever additional damages or equitable relief the Court deems

just and proper; and

      h.       Interest on any amount awarded.

   COUNT II (42 U.S.C. § 1981 NATIONAL ORIGIN DISCRIMINATION)

      42.      Subotic reaffirms and realleges paragraphs 1-31, above.

      43.      The Corporation is and was at all relevant times engaged in an industry

affecting commerce.

      44.      Therefore, the Defendant is an “employer” within the meaning of 42

U.S.C. 1981.

      45.      The Corporation has or had more than 500 employees in each of 20 or

more calendar weeks in the current or preceding calendar year.

      46.      Subotic was an “employee” of the Defendant within the meaning of 42

U.S.C. § 1981.

      47.      Subotic is in a protected class within the meaning of 42 U.S.C. § 1981 by

virtue of his national origin, Serbian.

      48.      Subotic was qualified to perform his job duties with the Defendant.

      49.      The Defendant took adverse employment actions against Subotic,

including disciplining him and terminating his employment.

      50.      Subotic’s national origin was, at minimum, a motivating factor in the

Defendant’s decision to take adverse actions against him, thereby treating him

differently than similarly situated non-Serbian employees.



                                          Page 7 of 17
Case 8:21-cv-02137-VMC-SPF Document 1 Filed 09/07/21 Page 8 of 20 PageID 8




       51.     By virtue of the actions described herein, the Defendant has violated 42

U.S.C. § 1981.

       WHEREFORE, Subotic demands that the Court enter judgment against

Defendant and:

       a.      Direct the Defendant to make Subotic whole by providing him with back

pay;

       b.      Direct the Defendant to reinstate Subotic, or, if that is not feasible, award

him front pay;

       c.      Direct the Defendant to make Subotic whole by providing him with

compensation for mental anguish, emotional damages, loss of the capacity of

enjoyment of life, and humiliation;

       d.      Direct the Defendant to pay reasonable attorneys’ fees and costs

associated with prosecution of this lawsuit;

       e.      Award nominal damages;

       f.      Award punitive damages;

       g.      Grant whatever additional damages or equitable relief the Court deems

just and proper; and

       h.      Interest on any amount awarded.

            COUNT III (FCRA NATIONAL ORIGIN DISCRIMINATION)

       52.     Subotic reaffirms and realleges paragraphs 1-31, above.




                                        Page 8 of 17
Case 8:21-cv-02137-VMC-SPF Document 1 Filed 09/07/21 Page 9 of 20 PageID 9




       53.   At all relevant times, the Corporation employed 15 or more employees

for each working day in each of 20 or more calendar weeks in the current or preceding

calendar year.

       54.   Therefore, the Defendant is an “employer” within the meaning of the

FCRA.

       55.   Subotic was an “employee” of the Defendant within the meaning of the

FCRA.

       56.   Subotic is in a protected class within the meaning of the FCRA by virtue

of his national origin, Serbian.

       57.   Subotic was qualified to perform his job duties with the Defendant.

       58.   The Defendant took adverse employment actions against Subotic,

including disciplining him and terminating his employment.

       59.   Subotic’s national origin was, at minimum, a motivating factor in the

Defendant’s decision to take adverse actions against him, thereby treating him

differently than similarly situated non-Serbian employees.

       60.   By virtue of the actions described herein, the Defendant has violated the

FCRA.

       WHEREFORE, Subotic demands that the Court enter judgment against

Defendant and:

       a.    Direct the Defendant to make Subotic whole by providing him with back

pay;



                                     Page 9 of 17
Case 8:21-cv-02137-VMC-SPF Document 1 Filed 09/07/21 Page 10 of 20 PageID 10




      b.     Direct the Defendant to reinstate Subotic, or, if that is not feasible, award

him front pay;

      c.     Direct the Defendant to make Subotic whole by providing him with

compensation for mental anguish, emotional damages, loss of the capacity of

enjoyment of life, and humiliation;

      d.     Direct the Defendant to pay reasonable attorneys’ fees and costs

associated with prosecution of this lawsuit;

      e.     Award nominal damages;

      f.     Award punitive damages;

      g.     Grant whatever additional damages or equitable relief the Court deems

just and proper; and

      h.     Interest on any amount awarded.

                       COUNT IV (TITLE VII RETALIATION)

      61.    Subotic reaffirms and realleges paragraphs 1-31 and 33-36, above.

      62.    Subotic engaged in protected conduct within the meaning of Title VII

when he reported what he reasonably believed to be national origin-based

discrimination and later, the retaliation for the reports of the discrimination, to

Doheny and other supervisors.

      63.    The Defendant took adverse employment actions against Subotic,

including disciplining him and terminating his employment.




                                      Page 10 of 17
Case 8:21-cv-02137-VMC-SPF Document 1 Filed 09/07/21 Page 11 of 20 PageID 11




       64.   The adverse employment actions were not wholly unrelated to the

protected conduct, being connected at least in part by the close temporal proximity of

the adverse actions to the protected conduct.

       65.   By virtue of the actions described herein, the Defendant has violated Title

VII.

       WHEREFORE, Subotic demands that the Court enter judgment against

Defendant, and:

       a.    Direct the Defendant to make Subotic whole by providing him with back

pay;

       b.    Direct the Defendant to reinstate Subotic, or, if that is not feasible, award

him front pay;

       c.    Direct the Defendant to make Subotic whole by providing him with

compensation for mental anguish, emotional damages, loss of the capacity of

enjoyment of life, and humiliation;

       d.    Direct the Defendant to pay reasonable attorneys’ fees and costs

associated with prosecution of this lawsuit;

       e.    Award nominal damages;

       f.    Award punitive damages;

       g.    Grant whatever additional damages or equitable relief the Court deems

just and proper; and

       h.    Interest on any amount awarded.



                                      Page 11 of 17
Case 8:21-cv-02137-VMC-SPF Document 1 Filed 09/07/21 Page 12 of 20 PageID 12




                  COUNT V (42 U.S.C. § 1981 RETALIATION)

       66.   Subotic reaffirms and realleges paragraphs 1-27 and 33-36, above.

       67.   Subotic engaged in protected conduct within the meaning of 42 U.S.C. §

1981 when he reported what he reasonably believed to be national origin-based

discrimination and later, the retaliation for the reports of the discrimination, to

Doheny and other supervisors.

       68.   The Defendant took adverse employment actions against Subotic,

including disciplining him and terminating his employment.

       69.   The adverse employment actions were not wholly unrelated to the

protected conduct, being connected at least in part by the close temporal proximity of

the adverse actions to the protected conduct.

       70.   By virtue of the actions described herein, the Defendant has violated 42

U.S.C. § 1981.

       WHEREFORE, Subotic demands that the Court enter judgment against

Defendant and:

       a.    Direct the Defendant to make Subotic whole by providing him with back

pay;

       b.    Direct the Defendant to reinstate Subotic, or, if that is not feasible, award

him front pay;




                                     Page 12 of 17
Case 8:21-cv-02137-VMC-SPF Document 1 Filed 09/07/21 Page 13 of 20 PageID 13




      c.     Direct the Defendant to make Subotic whole by providing him with

compensation for mental anguish, emotional damages, loss of the capacity of

enjoyment of life, and humiliation;

      d.     Direct the Defendant to pay reasonable attorneys’ fees and costs

associated with prosecution of this lawsuit;

      e.     Award nominal damages;

      f.     Award punitive damages;

      g.     Grant whatever additional damages or equitable relief the Court deems

just and proper; and

      h.     Interest on any amount awarded.

                       COUNT VI (FCRA RETALIATION)

      71.    Subotic reaffirms and realleges paragraphs 1-27 and 53-55, above.

      72.    Subotic engaged in protected conduct within the meaning of the FCRA

when he reported what he reasonably believed to be national origin-based

discrimination and later, the retaliation for the reports of the discrimination, to

Doheny and other supervisors.

      73.    The Defendant took adverse employment actions against Subotic,

including disciplining him and terminating his employment.

      74.    The adverse employment actions were not wholly unrelated to the

protected conduct, being connected at least in part by the close temporal proximity of

the adverse actions to the protected conduct.



                                      Page 13 of 17
Case 8:21-cv-02137-VMC-SPF Document 1 Filed 09/07/21 Page 14 of 20 PageID 14




       75.   By virtue of the actions described herein, the Defendant has violated the

FCRA.

       WHEREFORE, Subotic demands that the Court enter judgment against

Defendant and:

       a.    Direct the Defendant to make Subotic whole by providing him with back

pay;

       b.    Direct the Defendant to reinstate Subotic, or, if that is not feasible, award

him front pay;

       c.    Direct the Defendant to make Subotic whole by providing him with

compensation for mental anguish, emotional damages, loss of the capacity of

enjoyment of life, and humiliation;

       d.    Direct the Defendant to pay reasonable attorneys’ fees and costs

associated with prosecution of this lawsuit;

       e.    Award nominal damages;

       f.    Award punitive damages;

       g.    Grant whatever additional damages or equitable relief the Court deems

just and proper; and

       h.    Interest on any amount awarded.

                       COUNT VII (FWA RETALIATION)

       76.   Subotic reaffirms and realleges paragraphs 1-27, above.




                                      Page 14 of 17
Case 8:21-cv-02137-VMC-SPF Document 1 Filed 09/07/21 Page 15 of 20 PageID 15




       77.   Upon information and belief, the Corporation employs ten or more

persons.

       78.   The Corporation is therefore an “employer” within the meaning of the

FWA.

       79.   Subotic performed services for and under the control and direction of the

Corporation for wages or other remuneration.

       80.   Accordingly, Subotic was an “employee” of the Corporation within the

meaning of the Act.

       81.   Subotic engaged in protected conduct within the meaning of the FWA

when he reported what he reasonably believed to be national origin-based

discrimination, and later, the retaliation for the reports of the discrimination, to

Doheny and other supervisors.

       82.   The Defendant took adverse employment actions against Subotic,

including disciplining him and terminating his employment.

       83.   The adverse employment actions were not wholly unrelated to the

protected conduct, being connected at least in part by the close temporal proximity of

the adverse actions to the protected conduct.

       84.   By virtue of the actions described herein, the Defendant has violated the

FWA.

       WHEREFORE, Subotic demands that the Court enter judgment against

Defendant and:



                                    Page 15 of 17
Case 8:21-cv-02137-VMC-SPF Document 1 Filed 09/07/21 Page 16 of 20 PageID 16




       a.     Direct the Defendant to make Subotic whole by providing him with back

pay;

       b.     Direct the Defendant to reinstate Subotic, or, if that is not feasible, award

him front pay;

       c.     Direct the Defendant to make Subotic whole by providing him with

compensation for mental anguish, emotional damages, loss of the capacity of

enjoyment of life, and humiliation;

       d.     Direct the Defendant to pay reasonable attorneys’ fees and costs

associated with prosecution of this lawsuit;

       e.     Award nominal damages;

       f.     Award punitive damages;

       g.     Grant whatever additional damages or equitable relief the Court deems

just and proper; and

       h.     Interest on any amount awarded.

                               JURY TRIAL DEMAND

       The Plaintiff demands a jury trial on all issues so triable.




                                      Page 16 of 17
Case 8:21-cv-02137-VMC-SPF Document 1 Filed 09/07/21 Page 17 of 20 PageID 17




Respectfully submitted this 7th day of September, 2021.


                                       /s/ Shaina Thorpe
                                       SHAINA THORPE
                                       Florida Bar No. 0055464
                                       Primary: shaina@thorpelaw.net
                                       Secondary: admin@thorpelaw.net

                                       THORPELAW, P.A.
                                       1228 East 7th Ave., Ste. 200
                                       Tampa, Florida 33605
                                       Telephone: (813) 400-0229
                                       Fax: (813) 944-5223

                                       Counsel for Plaintiff Boyan Subotic




                                    Page 17 of 17
Case 8:21-cv-02137-VMC-SPF Document 1 Filed 09/07/21 Page 18 of 20 PageID 18




                                 EXHIBIT A
           Case 8:21-cv-02137-VMC-SPF Document 1 Filed 09/07/21 Page 19 of 20 PageID 19

EEOC Form 161 (11/2020)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Boyan Subotic                                                                  From:     Miami District Office
       c/o Shaina Thorpe, Esquire                                                               Miami Tower, 100 S E 2nd Street
       ThorpeLaw, P.A.                                                                          Suite 1500
       1228 East 7th., Ave., Ste. 200                                                           Miami, FL 33131
       Tampa, FL 33605



                            On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.                                 EEOC Representative                                                  Telephone No.

                                                Maria E. de Paz
15H-2021-00006                                  State & Local Coordinator                                            (786) 648-5826
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
                 The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                 determination about whether further investigation would establish violations of the statute. This does not mean the claims
                 have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                 makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
       X         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (briefly state)

                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission

                                                                                                    for             June 9, 2021
Enclosures(s)
                                                                    Paul V. Valenti,                                       (Date Issued)
                                                                    District Director
cc:        Jabil, Inc.
           c/o Heather J. Casagrande, Esquire
           10560 Dr. Martin Luther King, Jr. Street North
           Saint Petersburg, FL 33716




                                                                      EXHIBIT B
        Case 8:21-cv-02137-VMC-SPF Document 1 Filed 09/07/21 Page 20 of 20 PageID 20
Enclosure with EEOC
Form 161 (11/2020)
                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC
                               (This information relates to filing suit in Federal or State court under Federal law.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or more limited than those described below.)


                                       Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS               --
                                       the Genetic Information Nondiscrimination Act (GINA), or the Age
                                       Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS               --   Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 – not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --                     Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                             --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
                                                                 EXHIBIT B
